DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 13 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically, at Line 2 of Claim 13: the recitation “wherein one of the back layer is provided between the touch panel and the display screen” is not clear because only one alterative (i.e. “the back layer”) is provided. For purposes of prior art examination and to expedite prosecution, the Examiner will consider claim 13 as reciting - - wherein the back layer is provided between the touch panel and the display screen - - in place of “wherein one of the back layer is provided between the touch panel and the display screen”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 12, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jang (United States Patent Application Publication US 2015/0103030 A1), hereinafter referenced as Jang.
Regarding Claim 1, Jang discloses “A touch panel” (Figures 4 and 5, Items 311 ‘pattern units’, 312 ‘pattern units’, and Paragraph [0068], Lines 1 - 3 (Notice that touch panel comprising at least pattern units 311 and 312 for touch detection are provided.)), “comprising: a back layer located at a non-display side of a display screen” (Figure 5, Items 200 ‘display unit’, 100 ‘substrate’ (Notice that substrate 100 provides a back layer located at a non-display side of the displaying screen surface of display unit 200.)), “a supporting layer arranged opposite to the back layer and located at a side of the back layer away from the display screen” (Figures 5 and 6, Items 300 ‘encapsulation substrate’ (Notice that encapsulation substrate 300 (not labeled in Figure 5) provides a supporting layer arranged opposite to back layer 100 and located at side of the back layer 100 that is away from the display screen side of display unit 200.)), “a conductive layer, located between the back layer and the supporting layer and on the back layer” (Figure 5, Item 112 ‘substrate contact unit’, and Paragraph [0070], Lines 6 – 8) Notice that substrate contact unit 112 on back layer 100 provides a conductive layer located between the back layer 100  and supporting layer 300.)), “an electrode layer located between the back layer and the supporting layer and on the supporting layer” (Figure 5, Items 311d ‘contact unit’, and Paragraph [0068], Lines 1 – 5) Notice that contact unit 311d on supporting layer 300 provide an electrode layer located between the back layer 100  and supporting layer 300.)), “with a gap between the electrode layer and the conductive layer” (Figure 5, Item 120 ‘conductive member’, and Paragraph [0058], Last 2 lines) (Notice that there is a gap between the electrode layer 311d and conductive layer 112 were conductive member 120 is disposed.)),  “and a frame sealant coupling the back layer and the supporting layer, and arranged around the conductive layer and the electrode layer” (Figures 4 and 5, Item 250 ‘sealant’, and Paragraph [0052], Lines 1 – 2 (Notice that frame sealant 250 couples the back layer 100 and supporting layer 300 together and is arranged around the conductive layer 112 and electrode layer 311d.)).
Regarding Claim 12, Jang discloses everything claimed as applied above (See Claim 1). In addition, Jang discloses “wherein an area of at least one of the back layer and the supporting layer is larger than that of at least one of the conductive layer and the electrode layer” (Figures 4 and 5 (Notice that at least an area of back layer 100 that inside of the perimeter of frame sealant 250 is larger than that of at least the area inside of the perimeter of frame sealant 250 that is occupied by conductive layer 112.)).
Regarding Claim 16, Jang discloses “A display device comprising a display screen” (Figures 4 and 5, Item 200 ‘display unit’, and Paragraphs [0028] – [0029] (Notice that Figures 4 and 5 show a display device with display unit 200 having a displaying surface or screen.)), “and touch panel” (Figures 4 and 5, Items 311 ‘pattern units’, 312 ‘pattern units’, and Paragraph [0068], Lines 1 - 3 (Notice that touch panel comprising at least pattern units 311 and 312 for touch detection are provided.)), “wherein the touch panel comprises: a back layer located at a non-display side of a display screen” (Figure 5, Items 200 ‘display unit’, 100 ‘substrate’ (Notice that substrate 100 provides a back layer located at a non-display side of the displaying screen surface of display unit 200.)), “a supporting layer arranged opposite to the back layer and located at a side of the back layer away from the display screen” (Figures 5 and 6, Items 300 ‘encapsulation substrate’ (Notice that encapsulation substrate 300 (not labeled in Figure 5) provides a supporting layer arranged opposite to back layer 100 and located at side of the back layer 100 that is away from the display screen side of display unit 200.)), “a conductive layer, located between the back layer and the supporting layer and on the back layer” (Figure 5, Item 112 ‘substrate contact unit’, and Paragraph [0070], Lines 6 – 8) Notice that substrate contact unit 112 on back layer 100 provides a conductive layer located between the back layer 100  and supporting layer 300.)), “an electrode layer located between the back layer and the supporting layer and on the supporting layer” (Figure 5, Items 311d ‘contact unit’, and Paragraph [0068], Lines 1 – 5) Notice that contact unit 311d on supporting layer 300 provide an electrode layer located between the back layer 100  and supporting layer 300.)), “with a gap between the electrode layer and the conductive layer” (Figure 5, Item 120 ‘conductive member’, and Paragraph [0058], Last 2 lines) (Notice that there is a gap between the electrode layer 311d and conductive layer 112 were conductive member 120 is disposed.)),  “and a frame sealant coupling the back layer and the supporting layer, and arranged around the conductive layer and the electrode layer” (Figures 4 and 5, Item 250 ‘sealant’, and Paragraph [0052], Lines 1 – 2 (Notice that frame sealant 250 couples the back layer 100 and supporting layer 300 together and is arranged around the conductive layer 112 and electrode layer 311d.)).
Allowable Subject Matter
Claims 2 – 11, 14 – 15, and 17 – 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In the prior art of record, it has been shown to provide for the limitations of Claim 1 from which Claims 2 – 11 and 14 – 15 are either directly or indirectly dependent. However, it has not been shown in the prior art of record to provide for the limitations of Claims 2 – 11 and 14 – 15 in combination with those of Claim 1 through each claim’s respective chain of dependency.
Also, it has been shown to provide for the limitations of Claim 16 from which Claims 17 – 20 are either directly or indirectly dependent. However, it has not been shown in the prior art of record to provide for the limitations of Claims 17 - 20 in combination with those of Claim 16 through each claim’s respective chain of dependency.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M BUTCHER whose telephone number is (571)270-5575.  The examiner can normally be reached on Monday – Friday from 6:30 AM to 3:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian Zimmerman, can be reached at (571) 272 - 3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BRIAN M BUTCHER/Primary Examiner, Art Unit 2683                                                                                                                                                                                                        December 12, 2022